Exhibit 10.1

 

DATED SEPTEMBER 19, 2019

 

 

 

ISSUER

 

WPC EUROBOND B.V.

 

GUARANTOR

 

W. P. CAREY INC.

 

PAYING AGENT

 

ELAVON FINANCIAL SERVICES DAC

 

TRANSFER AGENT

 

U.S. BANK NATIONAL ASSOCIATION

 

REGISTRAR

 

U.S. BANK NATIONAL ASSOCIATION

 

- AND -

 

TRUSTEE

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

AGENCY AGREEMENT

 

relating to Notes issued under an

Indenture dated NOVEMBER 8, 2016

 



 

 

 

THIS AGREEMENT is made on SEPTEMBER 19, 2019

 

BETWEEN:

 

(1)WPC EUROBOND B.V., Dutch private company with limited liability (besloten
vennotschap met beperkte aansprakelijkhed) with its corporate seat in Amsterdam,
the Netherlands and office address at Strawinskylaan 741, Tower C, 7th Floor,
1077 XX Amsterdam, the Netherlands, registered with the Trade Register under
number 67078028 (the “Issuer”);

 

(2)W. P. CAREY INC., a Maryland corporation with its main office at 50
Rockefeller Plaza, New York, New York (the “Guarantor”);

 

(3)ELAVON FINANCIAL SERVICES DAC, a designated activity company registered in
Ireland with the Companies Registration Office, registered number 418442, with
its registered office at Building 8, Cherrywood Business Park, Loughlinstown,
Dublin 18, D18 W319, Ireland, (registered number BR009373) from its offices at
125 Old Broad Street, Fifth Floor, London EC2N 1AR under the trade name U.S.
Bank Global Corporate Trust Services, as Paying Agent (the “Paying Agent” which
expression shall include any successor paying agent appointed in accordance with
this Agreement);

 

(4)U.S. BANK NATIONAL ASSOCIATION, a national banking association chartered
under the federal laws of the United States of America located at 60 Livingston
Avenue, St. Paul, Minnesota, as Transfer Agent (the “Transfer Agent” which
expression shall include any successor transfer agent appointed in accordance
with this Agreement);

 

(5)U.S. BANK NATIONAL ASSOCIATION, a national banking association chartered
under the federal laws of the United States of America located at 60 Livingston
Avenue, St. Paul, Minnesota, as Registrar (the “Registrar” which expression
shall include any successor registrar appointed in accordance with this
Agreement); and

 

(6)U.S. BANK NATIONAL ASSOCIATION, a national banking association chartered
under the federal laws of the United States of America located at 60 Livingston
Avenue, St. Paul, Minnesota, as Trustee (the “Trustee”).

 

WHEREAS:

 

(A)The Issuer has agreed to issue €500,000,000 aggregate principal amount 1.350%
senior notes due 2028 (the “Notes”, which term shall include the related
Guarantee (as defined in the Indenture)).

 

(B)The Notes are to be constituted by that certain Indenture, dated as of
November 8, 2016 (the “Base Indenture”), between the Issuer, the Guarantor and
the Trustee, as supplemented by a supplemental indenture to be dated as of
September 19, 2019, between the Issuer, the Guarantor and the Trustee (the
“Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”), as set out in Appendix 1.

 

(C)The Issuer hereby appoints the Paying Agent, the Transfer Agent and the
Registrar in accordance with the terms of this Agreement and the Indenture.

 

IT IS AGREED:

 

1.INTERPRETATION

 

1.1Unless the context otherwise requires:

 

1.2References in this Agreement to the payment of principal or interest in
respect of any Note shall be deemed to include any Additional Amounts (as
defined in the Indenture) which may become payable in respect thereof pursuant
to the Notes and the Indenture.

 



 1 

 

 

1.3All references in this Agreement to an agreement, instrument or other
document (including this Agreement, the Indenture and the Notes) shall be
construed as a reference to that agreement, instrument or document as the same
may be amended, modified, varied, supplemented or novated from time to time.

 

1.4Except as specifically set forth in this Agreement, this Agreement is for the
exclusive benefit of the parties to this Agreement and their respective
permitted successors, and shall not be deemed to give, either expressly or
implicitly, any legal or equitable right, remedy, or claim to any other entity
or person whatsoever.

 

2.APPOINTMENT OF THE REGISTRAR

 

2.1The Issuer hereby appoints the Registrar, and the Registrar hereby agrees to
act at its specified office as registrar in relation to the Notes in accordance
with the provisions of this Agreement and the Indenture and upon the terms and
subject to the conditions contained in this Agreement and the Indenture.

 

2.2On the date of this Agreement, the Registrar shall provide to the Paying
Agent a complete and correct copy of the register maintained by the Registrar in
respect of the holders of Notes and the outstanding principal amount of Notes
held by each holder of Notes.

 

2.3The Registrar shall from time to time provide to the Paying Agent a complete
and correct copy of the register of Notes maintained by it as soon as reasonably
practicable following any transfer or exchange of any Notes, and promptly on
request therefor by the Paying Agent.

 

2.4The Paying Agent shall be entitled to treat as conclusive the most recent
copy of the register provided to it by the Registrar in accordance with this
Agreement.

 

3.APPOINTMENT OF THE TRANSFER AGENT

 

3.1The Transfer Agent is hereby appointed as the agent of the Issuer, to act as
Transfer Agent for the purposes specified in this Agreement, the Indenture and
the Notes, including, inter alia, completing, authenticating, holding and
delivering Notes, upon the terms and subject to the conditions specified herein,
the Indenture and in the Notes, and the Transfer Agent hereby accepts such
appointment.

 

4.APPOINTMENT OF PAYING AGENT

 

4.1The Issuer hereby appoints the Paying Agent, and the Paying Agent hereby
agrees, to act at its specified office as paying agent in relation to the Notes
in accordance with the provisions of this Agreement and the Indenture and upon
the terms and subject to the conditions contained in this Agreement and the
Indenture.

 

4.2The Paying Agent is appointed hereunder for the purposes of:

 

(a)paying sums due on the Notes referred to in Section 1001 of the Base
Indenture and Section 302 and Section 303 of the Supplemental Indenture;

 

(b)fulfilling the following responsibilities with respect to any Notes issued in
fully-registered global form (the “Global Notes”) and kept by the common
safe-keeper for the Clearing Systems (as such term is defined in the
Supplemental Indenture) in accordance with applicable safekeeping procedures
under Section 301(1) of the Supplemental Indenture.

 

(i)The Paying Agent will inform the Clearing Systems, through the common service
provider (the “CSP”) appointed by the Clearing Systems to service the Global
Notes, of the initial issue outstanding amount (“IOA”) for the Notes on or prior
to the applicable closing date.

 



 2 

 

 

(ii)If any event occurs that requires an increase or decrease on the records
that Euroclear Bank SA/NV, at its successors as operator of the Euroclear system
or Clearstream Banking, S.A. and its successors hold for its customers to
reflect such customers’ beneficial interest in any Global Note, the Paying Agent
will promptly provide details of the amount of such increase or decrease,
together with a description of the event that requires it, to the Clearing
Systems (through the CSP) to ensure that the records of the Clearing Systems
reflecting the IOA of the Notes remain at all times accurate.

 

(iii)The Paying Agent will at least once every month perform a reconciliation
process with the Clearing Systems (through the CSP) with respect to the IOA for
the Notes and will promptly inform the Clearing Systems (through the CSP) of any
discrepancies.

 

(iv)The Paying Agent will promptly assist the Clearing Systems (through the CSP)
in resolving any discrepancy identified in the records reflecting the IOA of the
Notes.

 

(v)The Paying Agent will promptly provide to the Clearing Systems (through the
CSP) details of all amounts paid under the Notes.

 

(vi)The Paying Agent will promptly provide to the Clearing Systems (through the
CSP) notice of any changes to the Notes that will affect the amount of, or date
for, any payment due under the Notes.

 

(vii)The Paying Agent will promptly provide to the Clearing Systems (through the
CSP) copies of all notices in its possession that are given by or on behalf of
the Issuer to the holders of the Notes.

 

(viii)The Paying Agent will promptly pass on to the Issuer or the Guarantor, as
applicable, all communications it receives from the Clearing Systems directly or
through the CSP relating to the Notes. Any such notice shall be deemed to have
been conclusively given by being sent to the Issuer and the Guarantor in
accordance with the terms of Section 105 of the Original Indenture.

 

(ix)The Paying Agent will promptly notify the Clearing Systems (through the CSP)
of any failure by the Issuer or the Guarantor, as applicable, to make any
payment or delivery due under the Notes when due; and

 

(c)otherwise fulfilling its duties and obligations as set out in this Agreement
and the Indenture.

 

5.PAYMENT

 

Subject always to the Indenture and, in particular, any restrictions on the
Issuer, or the Guarantor, as applicable, following delivery of a notice of an
Event of Default:

 

(a)The Issuer or the Guarantor, as applicable, shall, not later than 10:00 am
(London time) on the Business Day prior to which any payment in respect of the
Notes becomes due, pay to such account of the Paying Agent as the Paying Agent
shall specify in Euros in immediately available funds on each due date for the
payment of principal and/or interest and/or other amounts referred to in
Section 1001 of the Base Indenture and Section 302 and Section 303 of the
Supplemental Indenture in respect of the Notes, an amount sufficient (together
with any funds then held by the Paying Agent and available for the purpose) to
pay all principal and interest and/or other amounts referred to in Section 1001
of the Base Indenture and Section 302 and Section 303 of the Supplemental
Indenture due in respect of the Notes on such date; provided that if any such
date is not a Business Day such payment shall be made on the next succeeding
date which is a Business Day. As used in this Agreement, “Business Day” shall
have the meaning as set forth in the Notes.

 



 3 

 

 

(b)The Issuer hereby authorises and directs the Paying Agent from funds so paid
to the Paying Agent to make payment of all amounts due on the Notes in
accordance with the terms of the Notes, the Indenture and the provisions of this
Agreement. If any payment provided for in clause 5(a) is after the date
specified therein but otherwise in accordance with the provisions of this
Agreement, the Paying Agent shall nevertheless make payments in respect of the
Notes as aforesaid following receipt by the Paying Agent of such payment.

 

(c)If the Paying Agent has not, on the date on which any payment is due to be
made to the Paying Agent pursuant to clause 5(a), received the full amount
payable in respect thereof on such date but receives such full amount later,
together with accrued interest (if any) in accordance with the Indenture, it
shall forthwith so notify the Issuer, the Guarantor and the Trustee. Unless and
until the full amount of any such principal or interest payment has been made to
it, the Paying Agent shall not be bound to make such payments.

 

(d)Without prejudice to clause 5(b), if the Paying Agent pays out on or after
the due date therefor (other than as a result of its own gross negligence or
wilful misconduct) to persons entitled thereto, or becomes liable to pay out,
any amounts on the assumption (which is not negated by reasonable evidence to
the contrary) that the corresponding payment by the Issuer or the Guarantor, as
applicable, has been or shall be made, the Issuer or the Guarantor, as
applicable, shall on demand reimburse the Paying Agent for the relevant amount,
and pay interest to the Paying Agent on such amount from (and including) the
date on which it is paid out to (but excluding) the date of reimbursement at the
rate per annum equal to the cost to the Paying Agent of funding the amount paid
out, as certified by the Paying Agent and expressed as a rate per annum.

 

(e)Payment of only part of the amount payable in respect of a Note may only be
made at the discretion of the relevant Noteholder(s) (except as the result of a
withholding or deduction for or on account of any taxes permitted by the
Indenture). If at any time a Paying Agent makes a partial payment in respect of
any Note presented to it, it shall inform the Registrar of the same such that
the Registrar may record the same on the register of Notes.

 

6.REPAYMENT

 

Any sums paid by, or by arrangement with the Issuer, to the Paying Agent
pursuant to the terms of this Agreement shall not be required to be repaid to
the Issuer or the Guarantor unless and until the Notes in respect of which such
sums were paid shall have been purchased or redeemed pursuant to the terms of
the Indenture and cancelled, but in any of these events the Paying Agent shall
(provided that all other amounts due under this Agreement shall have been duly
paid) upon written request by the Issuer forthwith repay to the Issuer or the
Guarantor, as applicable, sums equivalent to the amounts which would otherwise
have been payable on the relevant Notes together with any fees previously paid
to the Paying Agent in respect of such Notes. Notwithstanding the foregoing, the
Paying Agent shall not be obliged to make any repayment to the Issuer or the
Guarantor, as applicable, so long as any amounts which under this Agreement
should have been paid to or to the order of the Paying Agent by the Issuer or
the Guarantor, as applicable, shall remain unpaid. The Paying Agent shall not,
however, be otherwise required or entitled to repay any sums properly received
by it under this Agreement.

 

7.PREPAYMENT; NOTICE OF WITHHOLDING OR DEDUCTION

 

7.1The Issuer or the Guarantor shall provide to the Paying Agent a copy of all
notices of prepayment delivered under the Indenture in respect of the Notes that
it serves on the holders of the Notes including, without limitation, details of
the date(s) on which such prepayments in respect of the Notes are to be made,
all amounts required to be paid by the Issuer or the Guarantor in respect
thereof in accordance with the Indenture and the manner in which such prepayment
shall be effected.

 



 4 

 

 

7.2If:

 

(a)the Issuer or the Guarantor, in respect of any payment; or

 

(b)the Paying Agent, in respect of any payment of principal of or any premium or
interest on the Notes,

 

is required to withhold or deduct any amount for or on account of Tax,

 

(c)the Issuer or the Guarantor shall give notice thereof to the Paying Agent and
the Trustee as soon as it becomes aware of such requirement and shall give to
the Paying Agent such information as the Paying Agent requires to enable it to
make such deduction or withholding; and

 

(d)except where such requirement arises as a result of prepayment of the Notes
in accordance with the Indenture or by virtue of the relevant holder failing to
satisfy any certification or other requirement in respect of its Notes, the
Paying Agent shall give notice thereof to the Issuer, the Guarantor and the
Trustee as soon as it becomes aware of the requirement to withhold or deduct.

 

8.RECORDS

 

The Paying Agent shall:

 

(a)keep a full and complete record of all payments made by it in respect of the
Notes; and

 

(b)make such records available at all reasonable times to the Issuer or the
Guarantor, as applicable, and any persons authorised by it, and the Trustee for
inspection and for the taking of copies thereof.

 

9.FEES AND EXPENSES

 

9.1The Issuer or the Guarantor, as applicable, shall pay to the Paying Agent,
Transfer Agent and Registrar such fees and expenses in respect of the Paying
Agent, Transfer Agent and Registrar’s services under this Agreement as agreed to
in the fee letter dated September 4, 2018 from the Paying Agent, Transfer Agent
and Registrar to, and countersigned by the Issuer.

 

9.2The Issuer or the Guarantor, as applicable, shall also pay on demand, against
presentation of such invoices and receipts as it may reasonably require, all
properly-incurred and properly-documented out-of-pocket expenses (including
necessary advertising, facsimile and telex transmission, postage and, subject to
prior approval by the Issuer or the Guarantor, as applicable, as set forth
below, the fees and expenses of legal advisers) of the Paying Agent, Transfer
Agent and Registrar in connection with the services under this Agreement,
together with any applicable value added tax or similar tax properly chargeable
thereon. Payment by the Issuer or the Guarantor, as applicable, to the Paying
Agent, Transfer Agent and Registrar of such properly-incurred and
properly-documented out-of-pocket expenses shall be a good discharge of the
obligations of the Issuer or the Guarantor, as applicable, in respect thereof.
Where the advice of legal counsel is sought by the Paying Agent, Transfer Agent
or Registrar, the fees of any such counsel shall be agreed to by the Issuer or
the Guarantor, as applicable, acting reasonably, in advance.

 

10.INDEMNITY

 

10.1Each of the Issuer and the Guarantor, jointly and severally, undertakes to
indemnify and hold harmless, the Paying Agent, Transfer Agent, Registrar and
each of its respective directors, officers, employees or agents (each an
“Indemnified Party”) on demand by such Indemnified Party against any losses,
liabilities, costs, fees, expenses, claims, actions, damages or demands
(including, but not limited to, all reasonable costs, charges and expenses paid
or incurred in disputing or defending the foregoing and the properly incurred
fees and expenses of legal advisers) which such Indemnified Party may incur or
which may be made against it, as a result of or in connection with the
appointment or the exercise of or performance of its powers and duties under
this Agreement, except such as may result from its own gross negligence, bad
faith, wilful misconduct or fraud or that of its directors, officers, employees
or agents.

 



 5 

 

 

10.2The indemnity contained in clause 10.1 above shall survive the termination
and expiry of this Agreement.

 

11.CONDITIONS OF APPOINTMENT

 

11.1The Paying Agent shall (a) hold all sums receives from Issuer or the
Guarantor, as applicable, in accordance with this Agreement and the Indenture
for payment of principal of or any premium or interest on the Notes in trust for
the benefit of Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as provided in this Agreement and the
Indenture; (b) give the Trustee notice of any default by the Issuer or the
Guarantor or any other obligor upon the Notes in the making of any payment of
principal of or premium or interest on the Notes; and (c) at any time during the
continuance of any such default, upon the written request of the Trustee,
forthwith pay to the Trustee all sums held by it in trust for payment in respect
of the Notes.

 

11.2No monies held by the Paying Agent need be segregated except as required by
law.

 

11.3In acting under this Agreement and in connection with the Notes, the Paying
Agent, Transfer Agent and Registrar shall act solely as agent of the Issuer and,
save solely in respect of its obligations under clause 11.1 hereof, shall not
have any obligations towards or relationship of agency or trust with any of the
holders of the Notes or the Trustee.

 

11.4The Paying Agent, Transfer Agent and Registrar shall be obliged to perform
such duties and only such duties as are specifically set out in this Agreement.
No implied duties or obligations shall be read into such document. The Paying
Agent, Transfer Agent and Registrar shall not be obliged to perform any duties
additional to or different from such duties resulting from any modification or
supplement after the date hereof to any relevant documents (including, without
limitation, the Indenture), unless it shall have previously agreed to perform
such duties. The Paying Agent, Transfer Agent and Registrar shall not be under
any obligation to take any action hereunder which either party expects, and has
thus notified the Issuer and the Guarantor, in writing, shall result in any
expense or liability of such Paying Agent, Transfer Agent or Registrar, the
payment of which within a reasonable time is not, in its opinion, assured to it.

 

11.5Except as ordered by a court of competent jurisdiction or as required by
law, the Paying Agent shall be entitled to treat the holder of any Note (as
evidenced by the register of Notes maintained by the Registrar) as the absolute
owner thereof for all purposes (whether or not it is overdue and notwithstanding
any notice to the contrary or any notice of ownership, trust or any interest in
it, any writing on it, or its theft or loss) and shall not be required to obtain
any proof thereof or as to the identity of the bearer or holder.

 

11.6The Paying Agent, Transfer Agent and Registrar may consult with any legal or
other professional advisers (who may be an employee of or legal adviser to the
Issuer or the Guarantor) selected by it, at the cost of the Issuer or the
Guarantor, provided that the fees of any such counsel shall be agreed to by the
Issuer or the Guarantor acting reasonably, in advance, and the opinion of such
advisers shall be full and complete protection in respect of any action taken,
omitted or suffered hereunder in accordance with the written opinion of such
advisers.

 



 6 

 

 

11.7The Paying Agent, Transfer Agent and Registrar shall be protected and shall
incur no liability for or in respect of any action taken, suffered or omitted by
it in reliance upon any instruction, request or order from the Issuer or upon
any Note, notice, resolution, direction, consent, certificate, affidavit,
statement, telex, facsimile transmission or other document or information from
any electronic or other source reasonably believed by it to be genuine and to
have been signed or otherwise given or disseminated by the proper party or
parties, even if it is subsequently found not to be genuine or to be incorrect.

 

11.8The Paying Agent, Transfer Agent and Registrar, whether acting for itself or
in any other capacity, shall not be precluded from becoming the owner of, or
acquiring any interest in, holding or disposing of any Note or any shares or
other securities of the Issuer or any of its subsidiaries, holding or associated
companies (each a “Connected Company”), with the same rights as it would have
had if it were not acting as Paying Agent or from entering into or being
interested in any contracts or transactions with any Connected Company or from
acting on, or as depositary, trustee or agent for, any committee or body of
holders of any securities of any Connected Company and shall not be liable to
account for any profit.

 

11.9The Paying Agent shall not be required to make any payments to any holder of
a Note if under any laws or regulations affecting the Paying Agent, such payment
is not permitted. In the event of any such laws or regulations affecting the
Paying Agent coming to the attention of the Paying Agent it shall forthwith
notify the Issuer, the Guarantor and the Trustee.

 

11.10The Issuer shall do or cause to be done all such acts, matters and things
and shall make available all such documents as shall be necessary or desirable
to enable the Paying Agent, Transfer Agent and Registrar to fully comply with
and carry out its respective duties and obligations hereunder.

 

11.11In no event shall the Paying Agent, Transfer Agent or Registrar or any of
its affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives (collectively, “Agent Parties”) be liable to
the Issuer or the Guarantor or any third party for direct, indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), except to the extent the liability of the Paying Agent,
Transfer Agent or Registrar is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from the gross
negligence, bad faith, wilful misconduct or fraud of the Paying Agent, Transfer
Agent or Registrar or their Agent Parties.

 

11.12Notwithstanding anything contained in this Agreement to the contrary, the
Paying Agent, Transfer Agent and the Registrar shall not incur any liability for
not performing any act or fulfilling any obligation hereunder by reason of any
occurrence beyond its control including, without limitation, (i) any
governmental activity (whether de jure or de facto), act of authority (whether
lawful or unlawful), compliance with any governmental or regulatory order, rule,
regulation or direction, curfew restriction, expropriation, compulsory
acquisition, seizure, requisition, nationalisation or the imposition of currency
or currency control restrictions; (ii) any failure of or the effect of rules or
operations of any funds transfer, settlement or clearing system, interruption,
loss or malfunction of utilities, communications or computer services or the
payment or repayment of any cash or sums arising from the application of any law
or regulation in effect now or in the future, or from the occurrence of any
event in the country in which such cash is held which may affect, limit,
prohibit or prevent the transferability, convertibility, availability, payment
or repayment of any cash or sums until such time as such law, regulation or
event shall no longer affect, limit, prohibit or prevent such transferability,
convertibility, availability, payment or repayment (and in no event, other than
as provided in the Notes, shall the Paying Agent be obliged to substitute
another currency for a currency whose transferability, convertibility or
availability has been affected, limited, prohibited or prevented by such law,
regulation or event or be obliged to pay any penalty interest); (iii) any strike
or work stoppage, go slow, occupation of premises, other industrial action or
dispute or any breach of contract by any essential personnel; (iv) any equipment
or transmission failure or failure of applicable banking or financial systems;
(v) any war, armed conflict including but not limited to hostile attack,
hostilities, or acts of a foreign enemy; (vi) any riot, insurrection, civil
commotion or disorder, mob violence or act of civil disobedience; (vii) any act
of terrorism or sabotage; (viii) any explosion, fire, destruction of machines,
equipment or any kind of installation, prolonged breakdown of transport,
radioactive contamination, nuclear fusion or fission or electric current;
(ix) any epidemic, natural disaster (such as but not limited to violent storm,
hurricane, blizzard, earthquake, landslide, tidal wave, flood, damage or
destruction by lightning, or drought); or (x) any other act of God.

 



 7 

 

 

11.13Pursuant to and in accordance with the procedures set forth in Article Five
of the Base Indenture (i) the Issuer or the Guarantor, as applicable, may at any
time, for the purpose of obtaining the satisfaction and discharge of the
Indenture or for any other purpose, direct the Paying Agent to pay to the
Trustee all sums held in trust by the Paying Agent, such sums to be held by the
Trustee upon the same trusts as those upon which such sums were held by the
Paying Agent; and, upon such payment by the Paying Agent to the Trustee, the
Paying Agent shall be released from all further liability with respect to such
money and (ii) any money deposited with the Paying Agent in trust for the
payment of the principal of or any premium or interest on the Notes remaining
unclaimed for two years after such principal, premium or interest has become due
and payable shall be paid to the Issuer or the Guarantor, as applicable, on such
party’s request and all liability of the Paying Agent with respect to such trust
money shall thereupon cease.

 

12.CHANGES IN PAYING AGENT OR REGISTRAR AND SPECIFIED OFFICES

 

12.1The Issuer may at any time vary or terminate the appointment of the Paying
Agent, Transfer Agent or the Registrar and appoint additional or other paying
agents or registrars.

 

Any variation or termination shall be made by giving to the Paying Agent,
Transfer Agent or Registrar and (if different) to the paying agent, transfer
agent or registrar whose appointment is to be varied or terminated not less than
60 days’ written notice to that effect, which notice shall expire not less than
30 days before or after any due date for any payment in respect of Notes.

 

12.2Subject to clause 12.1, the Paying Agent, Transfer Agent or Registrar may
resign its appointment hereunder at any time by giving to the Issuer and the
Guarantor not less than 60 days’ written notice to that effect, which notice
shall expire not less than 30 days before or after any due date for any payments
in respect of any Notes.

 

12.3Notwithstanding clauses 12.1 and 12.2 no such termination of the appointment
of, or resignation by, the Paying Agent, Transfer Agent or Registrar shall take
effect until a successor has been appointed on terms approved by the Issuer or
the Issuer has otherwise approved such resignation without a successor being
appointed.

 

12.4Notwithstanding any other provisions of clause 12.1, the appointment of the
Paying Agent, Transfer Agent or Registrar shall forthwith terminate if at any
time such Paying Agent, Transfer Agent or Registrar becomes incapable of acting,
or is adjudged bankrupt or insolvent, or files a voluntary petition in
bankruptcy or makes an assignment for the benefit of its creditors or consents
to the appointment of a receiver, administrator or other similar official of it
or of all or any substantial part of its property or admits in writing its
inability to pay or meet its debts as they mature or suspends payment thereof,
or if a resolution is passed or an order made for its winding up or dissolution,
or if a receiver, administrator or other similar official of it or of all or any
substantial part of its property is appointed, or if any order of any court is
entered approving any petition filed by or against it under the provisions of
any applicable bankruptcy or insolvency law, or if any public officer takes
charge or control of such Paying Agent, Transfer Agent or Registrar or its
property or affairs for the purpose of rehabilitation, conservation,
administration or liquidation or there occurs any analogous event under any
applicable law.

 



 8 

 

 

12.5On the date on which any such termination or resignation takes effect, the
Paying Agent, Transfer Agent or Registrar shall (i) pay to or to the order of
its successor (or, if none, the Issuer) any amounts held by it in respect of the
Notes which have become due and payable but which have not been presented for
payment; and (ii) deliver to its successor (or, if none, the Issuer), or as it
may direct, all records maintained by it, pursuant hereto. Following such
termination or resignation and pending such payment and delivery, the Paying
Agent, Transfer Agent or Registrar shall hold such amounts, records and
documents in trust for and subject to the order of its successor or, as the case
may be, the Issuer.

 

12.6Any corporation into which any Paying Agent, Transfer Agent or Registrar may
be merged or converted or any corporation with which such Paying Agent, Transfer
Agent or Registrar may be consolidated or any corporation resulting from any
merger, conversion or consolidation to which such Paying Agent, Transfer Agent
or Registrar shall be a party, or any corporation, including affiliated
corporations, to which the Paying Agent, Transfer Agent or Registrar shall sell
or otherwise transfer: (a) all or substantially all of its assets or (b) all or
substantially all of its corporate trust business shall, on the date when the
merger, conversion, consolidation or transfer becomes effective and to the
extent permitted by any applicable laws, be the successor Paying Agent, Transfer
Agent or Registrar under this Agreement without any further formality, and after
such effective date all references in this Agreement to such Paying Agent,
Transfer Agent or Registrar shall be deemed to be references to such
corporation. Notice of any such merger, conversion, consolidation or transfer
shall forthwith be given by the Paying Agent, Transfer Agent or Registrar to the
Issuer, the Guarantor and the Trustee.

 

12.7The Paying Agent, Transfer Agent or Registrar may change its specified
office to another office in London at any time by giving to the Issuer, the
Guarantor and the Trustee not less than 60 days’ prior written notice to that
effect, which notice shall expire not less than 30 days before or after any due
date for any payments in respect of any Notes, and which notice shall specify
the address of the new specified office and the date upon which such change is
to take effect.

 

13.NOTICES

 

13.1If the Issuer arranges publication of any notice to the holders of the
Notes, it shall at or before the time of such publication, send copies of each
notice so published to the Paying Agent.

 

13.2The Paying Agent, Transfer Agent and Registrar shall promptly forward any
written notice received by it from any holders of the Notes to the Issuer, the
Guarantor and the Trustee.

 

14.COMMUNICATIONS

 

14.1For the purposes of this clause, the address of each party at the date of
this Agreement shall be the address set out below (including, where applicable,
the details of the facsimile number, the person for whose attention the notice
or communication is to be addressed and the email address):

 



 9 

 

 

 

the Issuer:

 

WPC Eurobond B.V.  

Strawinskylaan 741, Tower C

7th Floor

1077 XX Amsterdam

the Netherlands

 

As may be amended from time to time in accordance with this Agreement.

Fax: +31 (0)20 575 2430

Attention: Directors

 

the Guarantor:

 

W. P. Carey Inc.  

50 Rockefeller Plaza

New York, New York 10020

United States

 

As may be amended from time to time in accordance with this Agreement.

Fax: 212-492-8922

Attention: Chief Financial Officer and General Counsel

 

the Paying Agent:

 

Elavon Financial Services DAC  

125 Old Broad Street

Fifth Floor

London

EC2N 1AR

United Kingdom

 

As may be amended from time to time in accordance with this Agreement.

Fax: +44 (0)207 365 2577

Attention: Structured Finance Relationship Management

Email: mbs.relationship.management@usbank.com

 

the Transfer Agent:

 

U.S. Bank National Association  

RAYMOND S. HAVERSTOCK

Global Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-1419

 

As may be amended from time to time in accordance with this Agreement.

Fax: (651) 466-7430

Attention: RAYMOND S. HAVERSTOCK

Email: raymond.haverstock@usbank.com

 

 



 10 

 

 

the Registrar:

 

U.S. Bank National Association  

RAYMOND S. HAVERSTOCK

Global Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-1419

 

As may be amended from time to time in accordance with this Agreement.

Fax: (651) 466-7430

Attention: RAYMOND S. HAVERSTOCK

Email: raymond.haverstock@usbank.com

 

 

the Trustee:

 

U.S. Bank National Association  

RAYMOND S. HAVERSTOCK

Global Corporate Trust Services

EP-MN-WS3C

60 Livingston Avenue

St. Paul MN 55107-1419

 

As may be amended from time to time in accordance with the Indenture and
notified by the Issuer to the Paying Agent.

Fax: (651) 466-7430

Attention: RAYMOND S. HAVERSTOCK

Email: raymond.haverstock@usbank.com

 

 

A copy of any notices sent to the Issuer shall also be delivered to the
Guarantor.

 

15.AMENDMENTS

 

15.1For the avoidance of doubt, this Agreement may be amended in writing by the
parties hereto.

 

15.2The Issuer shall provide to the Paying Agent a copy of any amendment to the
Indenture as soon as reasonably practicable following such amendment taking
effect. Where reference is made in this Agreement to the Indenture, such
reference shall, for the purposes of the Paying Agent’s rights and obligations
under this Agreement only, be deemed to refer to the most recent version of such
document provided to the Paying Agent by the Issuer.

 

16.TAXES

 

The Issuer agrees to pay any and all stamp and other documentary taxes or duties
which may be payable in connection with the execution, delivery, performance and
enforcement of this Agreement.

 

17.REGULATORY MATTERS

 

17.1The Paying Agent is authorised and regulated by the Central Bank of Ireland
(“CBOI”) and its activities in the UK are subject to limited regulation by the
UK Prudential Regulation Authority (“PRA”) and the UK Financial Conduct
Authority (“FCA”).

 

17.2In connection with the worldwide effort against the funding of terrorism and
money laundering activities, the Paying Agent, Transfer Agent and Registrar may
be required under various national laws and regulations to which they are
subject to obtain, verify and record information that identifies each person who
opens an account with it. For a non-individual person such as a business entity,
a charity, a Trust or other legal entity the Paying Agent, Transfer Agent and
Registrar shall be entitled to ask for documentation to verify such entity’s
formation and legal existence as well as financial statements, licenses,
identification and authorisation documents from individuals claiming authority
to represent the entity or other relevant documentation.

 



 11 

 

 

17.3The parties to this Agreement acknowledge and agree that the obligations of
the Paying Agent, Transfer Agent and Registrar under this Agreement are limited
by and subject to compliance by them with EU and US Federal anti-money
laundering statutes and regulations. If the Paying Agent, Transfer Agent and
Registrar or any of their directors know or suspect that a payment is the
proceeds of criminal conduct, such person is required to report such information
pursuant to the applicable authorities and such report shall not be treated as a
breach by such person of any confidentiality covenant or other restriction
imposed on such person under this Agreement, by law or otherwise on the
disclosure of information. The Paying Agent, Transfer Agent and Registrar shall
be indemnified and held harmless by the Issuer from and against all losses
suffered by them that may arise as a result of the agents being prevented from
fulfilling their obligations hereunder due to the extent doing so would not be
consistent with applicable statutory anti-money laundering requirements.

 

17.4Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any party arising under this Agreement
or any such other document, to the extent such liability is unsecured or not
otherwise exempted, may be subject to the write-down and conversion powers of a
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto; and

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

1.a reduction in full or in part or cancellation of any such liability;

 

2.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such party, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
agreement; or

 

3.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any Resolution Authority.

 

For the purpose of this sub-clause 17.4 the following terms shall have the
following meanings:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule and in
relation to any other state, any analogous law or regulation from time to time
which requires contractual recognition of any Write-down and Conversion Powers
contained in that law or regulation.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 



 12 

 

 

18.GOVERNING LAW AND JURISDICTION

 

18.1This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York.

 

18.2Each of the Paying Agent, the Transfer Agent, the Registrar, the Issuer and
the Guarantor irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement. To the fullest extent permitted by applicable law, each of the Paying
Agent , the Transfer Agent, the Registrar, the Issuer and the Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

18.3Each of the Paying Agent, the Transfer Agent, the Registrar, the Issuer and
the Guarantor agrees, to the fullest extent permitted by applicable law, that a
final judgment in any suit, action or proceeding of the nature referred to in
clause 17.2 brought in any such court shall be conclusive and binding upon it
subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 

18.4THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT.

 

19.COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be an original, but all of which when taken
together shall constitute a single instrument.

 

AS WITNESS the hands of the parties or their duly authorised agents the day and
year first above written.

 



 13 

 

 

SIGNATORIES

 

ISSUER       WPC EUROBOND B.V.           By: /s/ Ramses van Toor   Name: Ramses
van Toor   Title: Managing Director A       By: /s/ ToniAnn Sanzone   Name:
ToniAnn Sanzone   Title: Managing Director B           GUARANTOR       W. P.
CAREY INC.           By: /s/ ToniAnn Sanzone   Name: ToniAnn Sanzone   Title:
Chief Financial Officer  

 



 14 

 

 

PAYING AGENT       Elavon Financial Services DAC               By: /s/ Chris
Hobbs               By: /s/ David Harnett           TRANSFER AGENT       U.S.
Bank National Association               By: /s/ Raymond S. Haverstock          
    By: /s/ Richard Prokosch           REGISTRAR       U.S. Bank National
Association               By: /s/ Raymond S. Haverstock               By: /s/
Richard Prokosch           TRUSTEE       U.S. Bank National Association        
      By: /s/ Raymond S. Haverstock  

 



 15 

 

 

APPENDIX 1

 

Indenture

 



 16 

 

